Case 1:20-cv-06598-NLH-KMW Document 5 Filed 07/17/20 Page 1 of 2 PageID: 21



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


      SALAHUDDIN SMART,                  1:20-cv-6598 (NLH) (KMW)

                   Plaintiff,            MEMORANDUM OPINION & ORDER

           v.

      PHILLIP D. MURPHY, et al.,

                   Defendants.


APPEARANCES:

Salahuddin Smart
211774C
Bayside State Prison
PO Box F-1
Leesburg, NJ 08327

       Plaintiff Pro se

HILLMAN, District Judge

       WHEREAS, Plaintiff Salahuddin Smart submitted a complaint

on May 29, 2020, see ECF No. 1; and

       WHEREAS, the Court administratively terminated the

complaint due to Plaintiff’s failure to pay the filing fee or

submit a complete in forma pauperis application, see ECF No. 3;

and

       WHEREAS, Plaintiff wrote to the Court on July 13, 2020

requesting additional time to comply with the Court’s order and

an application for the appointment of pro bono counsel, see ECF

No. 4,
Case 1:20-cv-06598-NLH-KMW Document 5 Filed 07/17/20 Page 2 of 2 PageID: 22



     THEREFORE, IT IS on this      17th       day of July, 2020

     ORDERED that Plaintiff’s request for an extension of time,

ECF No. 4, is granted.     Plaintiff may have an additional 30 days

to comply with the Court’s June 1, 2020 Order; and it is further

     ORDERED that the Clerk shall send Plaintiff a blank

application for pro bono counsel in a civil rights case, DNJ-

ProSe-001-04-(03/15); and it is finally

     ORDERED that the Clerk shall send a copy of this Order to

Plaintiff by regular mail.


                                            s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                    2
